FILED
                            NOT FOR PUBLICATION                             JUN 17 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-16526

               Plaintiff - Appellee,             D.C. Nos.    2:07-cv-01213-WBS
                                                              2:00-cr-00411-WBS
  v.

TU MINH TRUONG,                                  MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Tu Minh Truong appeals pro se from the district court’s judgment

dismissing his 28 U.S.C. § 2255 motion as untimely. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court correctly determined that Truong’s petition was not filed

within the one-year limitations period. Truong contends that he is entitled to

equitable tolling because of his lack of proficiency in English. Our review of the

record indicates that the district court did not err in rejecting this argument. See

Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005); cf. Mendoza v. Carey, 449 F.3d

1065, 1070 (9th Cir. 2006). We decline to address Truong’s additional equitable

tolling arguments, which he raised for the first time on appeal. See Jiminez v. Rice,

276 F.3d 478, 481 (9th Cir. 2001).

      In addition, the district court did not err by not sua sponte appointing

counsel to represent Truong. See 18 U.S.C.§ 3006A(a)(2)(B).

      Truong’s request to proceed in forma pauperis is denied as unnecessary.

      AFFIRMED.




                                           2                                     08-16526